Exhibit 10.10

HORIZON BANCORP

2013 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), made and executed as of the      day of
            , 20    , between Horizon Bancorp, an Indiana corporation (the
“Company”), and                     , an officer or employee of the Company or
one of its Affiliates (the “Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Horizon Bancorp 2013 Omnibus Equity
Incentive Plan (the “Plan”) to further the growth and financial success of the
Company and its Affiliates by aligning the interests of Participants, through
the ownership of Shares and through other incentives, with the interests of the
Company’s shareholders; to provide Participants with an incentive for excellence
in individual performance; to promote teamwork among Participants; to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success; and to allow Participants to share in the success of the Company; and

WHEREAS, it is the view of the Company that this goal can be achieved by
granting Restricted Stock to eligible employees; and

WHEREAS, the Participant has been designated by the Committee as an individual
to whom Restricted Stock should be granted as determined from the duties
performed, the initiative and industry of the Participant, and his or her
potential contribution to the future development, growth and prosperity of the
Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:

1.    Award of Restricted Stock. The Company hereby awards to the Participant,
effective as of the date the Committee formally approves the award by
resolution,                     (0,000) shares of common stock of the Company
(hereinafter, the “Restricted Stock”), subject to the terms and conditions of
this Agreement and the provisions of the Plan. All provisions of the Plan,
including defined terms, are incorporated herein and expressly made a part of
this Agreement by reference. The Participant hereby acknowledges that he or she
has received a copy of the Plan.

2.    Period of Restriction and Vesting. The Period of Restriction shall begin
on the Grant Date and end, except as otherwise provided in Sections 3 and 4 of
this Agreement, on the date shares of Restricted Stock become vested. For
purposes of this Agreement, the shares of Restricted Stock shall become vested
on the                      anniversary of the Grant Date, provided the
Participant is an Employee on such date. The Grant Date is             , 20    .

 

152



--------------------------------------------------------------------------------

3.    Change in Control. Notwithstanding any other provision of this Agreement,
the Restricted Stock shall be vested upon a Change in Control of the Company as
provided in Section 12.1 of the Plan.

4.    Termination of Service. Notwithstanding any other provision of this
Agreement, unless otherwise determined by the Committee in its sole discretion,
in the event of the Participant’s Termination of Service for any reason, all
unvested Restricted Stock shall be forfeited effective as of the date of the
Participant’s Termination of Service.

5.    Pass-Through of Dividends and Voting Rights. Unless otherwise determined
by the Committee in its sole discretion, the Participant shall be entitled to
(a) receive all cash dividends paid with respect to the Restricted Stock, and
(b) exercise all voting rights associated with the Restricted Stock, regardless
of whether the Period of Restriction has lapsed.

6.    Participant’s Representations. The Participant represents to the Company
that:

 

  (a) The terms and arrangements relating to the grant of Restricted Stock and
the offer thereof have been arrived at or made through direct communication with
the Company or a person acting in its behalf and the Participant;

 

  (b) The Participant has received a balance sheet and income statement of the
Company and as an employee of the Company or one of its Affiliates:

 

  (i) is thoroughly familiar with the Company’s business affairs and financial
condition; and

 

  (ii) has been provided with or has access to such information (and has such
knowledge and experience in financial and business matters that the Participant
is capable of utilizing such information) as is necessary to evaluate the risks,
and make an informed investment decision with respect to, the grant of
Restricted Stock.

7.    Nontransferability. Until the end of the Period of Restriction, the
Restricted Stock cannot be (a) sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, whether by operation of law, whether voluntarily or involuntarily
or otherwise, or (b) subject to execution, attachment or similar process. Any
attempted or purported transfer of Restricted Stock in contravention of this
Section or the Plan shall be null and void and of no force or effect whatsoever;
provided, however, that the shares of Restricted Stock may be transferred to the
Company in connection with exercise of an Option as provided in Section 6.6 of
the Plan.

8.    Issuance of Shares. At or within a reasonable period of time following
execution of this Agreement, the Company shall issue, in book entry form, the
Restricted Stock. Within a reasonable period of time following the end of the
Period of Restriction, the Company shall issue to the Participant or his
beneficiary the number of shares of Restricted Stock specified in Section 1 of
this Agreement, less any withholding required by Section 10 of this Agreement.

 

153



--------------------------------------------------------------------------------

9.    Restrictive Legend. In the event the Participant is an “affiliate” of the
Company (as defined by Rule 144 promulgated under the Securities Act of 1933, as
amended), the Company may require that the shares to be issued to such
Participant contain a legend in substantially the following form:

“THE HOLDER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS AN “AFFILIATE” OF THE
COMPANY (AS DEFINED BY RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED), AND THEREFORE, THE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE
SECURITIES LAWS.”

The Company shall issue such additional certificates as may be required to give
effect to Section 14 of this Agreement.

Notwithstanding the foregoing provisions of this Section, the Company shall not
be required to deliver any certificates for shares prior to: (a) the end of the
Period of Restriction; (b) completing any registration or other qualification of
the Shares, which the Company deems necessary or advisable under any federal or
state law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body; and (c) obtaining any
approval or other clearance from any federal or state governmental agency or
body, which the Company determines to be necessary or advisable. The Company has
no obligation to obtain the fulfillment of the conditions specified in the
preceding sentence. As a further condition to the issuance of certificates for
shares, the Company may require the making of any representation or warranty
which the Company deems necessary or advisable under any applicable law or
regulation.

10.    Income and Employment Tax Withholding. The Participant shall be solely
responsible for paying to the Company all required federal, state, city and
local income and employment taxes which arise on the expiration of the Period of
Restriction and the vesting of the shares of Restricted Stock. The Committee, in
its sole discretion and subject to such rules as it may adopt, shall require the
Participant to satisfy any withholding tax obligation by having the Company
retain shares of Restricted Stock which have a Fair Market Value, determined as
of the date of the issuance of such Restricted Stock to the Participant, equal
to the amount of the minimum withholding tax to be satisfied by that retention.

11.    Mitigation of Excise Tax. The Participant acknowledges that the
Restricted Stock issued hereunder is subject to reduction by the Committee for
the reasons specified in Section 14.9 of the Plan.

12.    Indemnity. The Participant hereby agrees to indemnify and hold harmless
the Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based

 

154



--------------------------------------------------------------------------------

upon or arising out of the incorrectness or alleged incorrectness of any
representation made by Participant to the Company or any failure on the part of
the Participant to perform any agreements contained herein. The Participant
hereby further agrees to release and hold harmless the Company and its
Affiliates (and their respective directors, officers and employees) from and
against any tax liability, including without limitation, interest and penalties,
incurred by the Participant in connection with the Participant’s participation
in the Plan.

13.    Financial Information. The Company hereby undertakes to deliver to the
Participant, at such time as they become available and so long as the Period of
Restriction has not expired and the Restricted Stock has not been forfeited, a
balance sheet and income statement of the Company with respect to any fiscal
year of the Company ending on or after the date of this Agreement.

14.    Changes in Shares. In the event of any change in the Shares, as described
in Section 4.6 of the Plan, the Committee shall make appropriate adjustment or
substitution in the shares of Restricted Stock, all as provided in the Plan. The
Committee’s determination in this respect shall be final and binding upon all
parties.

15.    Non-Disclosure; Return of Confidential Information and Other Property.

 

  (a) Access to Confidential Information. The Participant understands,
acknowledges and agrees that during the course of his employment with the
Company he has gained or shall gain information regarding, knowledge of and
familiarity with the Confidential Information (as defined in subsection 15(c))
of the Company and any Affiliates and that if the Confidential Information was
disclosed by the Participant, the Company or Affiliate would suffer irreparable
damage and harm. The Participant understands, acknowledges and agrees that the
Confidential Information derives substantial economic value from, among other
reasons, not being known or readily ascertainable by proper means by others who
could obtain economic value therefrom upon disclosure. The Participant
acknowledges and agrees that the Company and all Affiliates use reasonable means
to maintain the secrecy and confidentiality of the Confidential Information.

 

  (b) Non-Disclosure. At all times while the Participant is employed by the
Company or any Affiliate, and at all times thereafter, the Participant shall not
(i) directly or indirectly disclose, provide or discuss any Confidential
Information with or to any Person (as defined in subsection 15(d) other than
those directors, officers, employees, representatives and agents of the Company
and any Affiliates who need to know such Confidential Information for a proper
corporate purpose, and (ii) directly or indirectly use any Confidential
Information (A) to compete against the Company or any Affiliates, or (B) for the
Participant’s own benefit or for the benefit of any Person other than the
Company or any Affiliate.

 

155



--------------------------------------------------------------------------------

  (c) Confidential Information Defined. For purposes of this Agreement, the term
“Confidential Information” means any and all:

 

  (i) materials, records, data, documents, lists, writings and information
(whether in writing, printed, verbal, electronic, computerized, on disk or
otherwise) (A) relating or referring in any manner to the business, operations,
affairs, financial condition, results of operation, cash flow, assets,
liabilities, sales, revenues, income, estimates, projections, policies,
strategies, techniques, methods, products, developments, suppliers,
relationships and/or customers of the Company or any Affiliate that are
confidential, proprietary or not otherwise publicly available, in any event not
without a breach of this Agreement, or (B) that the Company or any Affiliate has
deemed confidential, proprietary or nonpublic;

 

  (ii) trade secrets of the Company or any Affiliate, as defined in Indiana Code
Section 24-2-3-2, as amended, or any successor statute; and

 

  (iii) any and all copies, summaries, analyses and extracts which relate or
refer to or reflect any of the items set forth in (i) or (ii) above. The
Participant agrees that all Confidential Information is confidential and is and
at all times shall remain the property of, as applicable, the Company or any of
the Affiliates.

 

  (d) Definition of Person. For purposes of this Agreement, the term “Person”
shall mean any natural person, proprietorship, partnership, corporation, limited
liability corporation, bank, organization, firm, business, joint venture,
association, trust or other entity and any government agency, body or authority.

 

  (e) Return of Confidential Information and Other Property. The Participant
covenants and agrees:

 

  (i) to keep all Confidential Information subject to the Company’s or any
Affiliate’s custody and control and to promptly return to the Company or the
appropriate Affiliate all Confidential Information that is still in the
Participant’s possession or control at the termination of the Participant’s
employment with the Company; and

 

  (ii) promptly upon termination of the Participant’s employment with the
Company, to return to the Company, at the Company’s principal office, all
vehicles, equipment, computers, credit cards and other property of the Company
and to cease using any of the foregoing.

16.    Non-Competition.

 

  (a)

Agreement Not to Compete. The Participant hereby understands, acknowledges and
agrees that, by virtue of his positions with the Company and any Affiliates, the
Participant has and shall have advantageous familiarity and personal contacts
with the customers, wherever located, of the Company and any Affiliates and has
and shall have advantageous familiarity with the business, operations and
affairs of the Company and any Affiliates. In addition, the Participant
understands, acknowledges and agrees that the business of the Company and its
Affiliates is

 

156



--------------------------------------------------------------------------------

  highly competitive. Accordingly, at all times while the Participant is
employed by the Company and for a one-year period following Termination of
Service, the Participant shall not, in                      County,
                    (State), or any future county or counties in which the
Participant has additional job responsibilities, directly or indirectly, or
individually or together with any other Person, as owner, shareholder, investor,
member, partner, proprietor, principal, director, officer, employee, manager,
agent, representative, independent contractor, consultant or otherwise:

 

  (i) engage in or assist another Person in engaging in, or use or permit his
name to be used in connection with, any business, operation or activity which
competes with any business, operation or activity conducted or proposed to be
conducted by the Company or any Affiliates or which is in the same or a similar
line of business as the Company or any Affiliates, at any time during the
Participant’s employment with the Company or any Affiliates or during such
one-year period following Termination of Service; or

 

  (ii) finance, join, operate or control any business, operation or activity
which competes with any business, operation or activity conducted or proposed to
be conducted by the Company or any Affiliates or which is in the same or a
similar line of business as the Company or any Affiliates, at any time during
the Participant’s employment with the Company or any Affiliates or during such
one-year period following the Termination of Service; or

 

  (iii) offer or provide employment to, hire or engage (whether on a full-time,
part-time or consulting basis or otherwise) any individual who has been an
employee of the Company or any Affiliates within one year prior to such offer,
hiring or engagement.

Notwithstanding the foregoing, the restrictions of this Section 16(a) shall not
apply to the Participant after any Termination of Service by the Company without
Cause that occurs prior to the date the Restricted Stock becomes vested under
Section 2.

 

  (b) Enforceability. The Participant acknowledges the regional scope of the
business of the Company and the Affiliates. Notwithstanding the foregoing, in
the event that any provision of this Section is found by a court of competent
jurisdiction to exceed the time, geographic or other restrictions permitted by
applicable law in any jurisdiction, then such court shall have the power to
reduce, limit or reform (but not to increase or make greater) such provision to
make it enforceable to the maximum extent permitted by law, and such provision
shall then be enforceable against the Participant in its reduced, limited or
reformed manner; provided, however, that a provision shall be enforceable in its
reduced, limited or reformed manner only in the particular jurisdiction in which
a court of competent jurisdiction makes such determination. In addition, the
parties agree that the provisions of this Section shall be severable in
accordance with Section 21.

 

157



--------------------------------------------------------------------------------

17.    Non-Solicitation. The Participant hereby understands, acknowledges and
agrees that, by virtue of his positions with the Company and any Affiliates, the
Participant has and shall have advantageous familiarity and personal contacts
with the customers, wherever located, of the Company or any of the Affiliates
and has and shall have advantageous familiarity with the business, operations
and affairs of the Company or any of the Affiliates. In addition, the
Participant understands, acknowledges and agrees that the business of the
Company and the Affiliates is highly competitive. Accordingly, at all times
while the Participant is employed by the Company or any of the Affiliates and
for a one-year period following Termination of Service, the Participant shall
not, directly or indirectly, or individually or together with any other Person,
as owner, shareholder, investor, member, partner, proprietor, principal,
director, officer, employee, manager, agent, representative, independent
contractor, consultant or otherwise:

 

  (a) solicit in any manner, seek to obtain or service any business of any
Person who is or was a customer or an active prospective customer of the Company
or any of the Affiliates during the one-year period prior to Termination of
Service; or

 

  (b) request or advise any customers, suppliers, vendors or others who were
doing business with the Company or any of the Affiliates during the one-year
period prior to Termination of Service, or any other Person, to terminate,
reduce, limit or change their business or relationship with the Company or any
of the Affiliates; or

 

  (c) induce, request or attempt to influence any employee of the Company or any
of the Affiliates who was employed by the Company or any Affiliates during the
one-year period prior to Termination of Service, to terminate his or her
employment with the Company or any of the Affiliates.

18.    Periods of Noncompliance and Reasonableness of Periods. The restrictions
and covenants contained in Sections 16 and 17 shall be deemed not to run during
all periods of noncompliance, the intention of the parties hereto being to have
such restrictions and covenants apply during the Term of this Agreement and for
the full periods specified in Sections 16 and 17. The Company and the
Participant understand, acknowledge and agree that the restrictions and
covenants contained in Sections 16 and 17 are reasonable in view of the nature
of the business in which the Company and the Affiliates are engaged, the
Participant’s positions with the Company and the Affiliates and the
Participant’s advantageous knowledge of and familiarity with the business,
operations, affairs and customers of the Company and the Affiliates.

The Company’s obligation to pay the amounts otherwise payable to the Participant
pursuant to this Agreement shall immediately terminate in the event that the
Participant breaches any of the provisions of Sections 15, 16 or 17.
Notwithstanding the foregoing:

 

  (a) the covenants of the Participant set forth in Sections 15, 16 or 17 shall
continue in full force and effect and be binding upon the Participant;

 

  (b) the Company shall be entitled to the remedies specified in Section 20; and

 

158



--------------------------------------------------------------------------------

  (c) the Company shall be entitled to its damages, costs and expenses
(including, without limitation, reasonable attorneys fees and expenses)
resulting from or relating to the Participant’s breach of any of the provisions
of Sections 15, 16 or 17.

19.    Survival of Certain Provisions. Upon any termination of the Participant’s
employment with the Company, the Participant and the Company hereby expressly
agree that the provisions of Sections 15, 16, 17, 18, 19 and 20 shall continue
to be in full force and effect and binding upon the Participant and the Company
in accordance with the applicable respective provisions of such Sections.

20.    Remedies. The Participant agrees that the Company or an Affiliate shall
suffer irreparable damage and injury and shall not have an adequate remedy at
law in the event of any actual, threatened or attempted breach by the
Participant of any provision of Sections 15, 16 or 17. Accordingly, in the event
of a breach or a threatened or attempted breach by the Participant of any
provision of Sections 15, 16 or 17, in addition to all other remedies to which
the Company and Affiliates are entitled at law, in equity or otherwise, the
Company and Affiliates may be entitled to a temporary restraining order and a
permanent injunction or a decree of specific performance of any provision of
Sections 15, 16 or 17. The foregoing remedies shall not be deemed to be the
exclusive rights or remedies of the Company or an Affiliate for any breach of or
noncompliance with this Agreement by the Participant but shall be in addition to
all other rights and remedies available to the Company or Affiliate at law, in
equity or otherwise.

21.    Severability. In case any one or more of the provisions (or any portion
thereof) contained herein will, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein. If any
provision of this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable because of the provision’s scope, duration or
other factor, then such provision shall be considered divisible and the court
making such determination shall have the power to reduce or limit (but not
increase or make greater) such scope, duration or other factor or to reform (but
not increase or make greater) such provision to make it enforceable to the
maximum extent permitted by law, and such provision shall then be enforceable
against the appropriate party hereto in its reformed, reduced or limited form;
provided, however, that a provision shall be enforceable in its reformed,
reduced or limited form only in the particular jurisdiction in which a court of
competent jurisdiction makes such determination.

22.    Effect of Headings. The descriptive headings of the Sections and, where
applicable, subsections, of this Agreement are inserted for convenience and
identification only and do not constitute a part of this Agreement for purposes
of interpretation.

23.    Controlling Laws. Except to the extent superseded by the laws of the
United States, the laws of the State of Indiana, without reference to the choice
of law principles thereof, shall be controlling in all matters relating to this
Agreement.

 

159



--------------------------------------------------------------------------------

24.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which collectively shall
constitute one and the same instrument.

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Restricted Stock Award Agreement to be
executed as of the day and year first above written.

 

HORIZON BANCORP       PARTICIPANT By:  

 

     

 

  Craig M. Dwight, President and         Chief Executive Officer       ATTEST   
   By:  

 

                            , Chairman,         Compensation Committee      

 

161